254 S.W.3d 726 (2007)
ARKANSAS DEPARTMENT OF HEALTH AND HUMAN SERVICES, Appellant,
v.
CIRCUIT COURT OF PULASKI COUNTY, Arkansas, Fourteenth Division, Appellee.
No. 06-06.
Supreme Court of Arkansas.
April 5, 2007.
Richard Barthold Dahlgren, Mike Beebe, Att'y Gen., for appellee, Honorable Vann Smith.
Rebecca Hodges Winburn, Benton, for Karen Blaylock.
PER CURIAM.
This case came to us on January 4, 2006, when Appellant, Arkansas Department of Health and Human Services (DHHS), filed a petition for writ of prohibition, or, in the alternative, a writ of certiorari directed to Appellee Honorable Vann Smith of the Pulaski County Circuit Court. While the appeal was pending, Alan Blaylock, the respondent in these proceedings, died. We remanded the case to the circuit court to determine whether the cause of action was extinguished by the death of Blaylock.
The circuit court has found that Blaylock's death does not extinguish the cause of action and that (1) revivor is appropriate and (2) the cause of action should proceed. Now DHHS asks us to reinstate its appeal. Respondent, represented by Karen Blaylock, his surviving spouse and the executrix of his estate, joins.
We grant the motion to reinstate the petition for writ of prohibition, or in the alternative, writ of certiorari, to the active docket. The parties may supplement the record with the order of the circuit court on remand within fifteen (15) days of this order. This court will decide the case on the original briefs.
Petition granted.